Citation Nr: 0716603	
Decision Date: 06/05/07    Archive Date: 06/18/07	

DOCKET NO.  04-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.   

2.  Entitlement to an evaluation in excess of 50 percent for 
a total right hip replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1971 to 
January 1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  That rating 
decision granted service connection for the total right hip 
replacement, and for lumbar spine disability secondary to the 
right hip replacement.  The veteran disagreed with the 
initially assigned evaluations.  During the pendency of the 
appeal, the RO granted an increase from 30 to 50 percent for 
the veteran's total right hip replacement.  In March 2006, 
both issues were remanded for additional evidentiary 
development including the provision of additional VA 
examinations, and consideration of new rating criteria.  All 
development requested on remand was completed in full and the 
case is now ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In reviewing the evidence on file in this appeal, the Board 
notes that the VA examinations indicate that the veteran's 
right leg was shortened as a result of his initial injuries 
and surgical treatment, and that his successful right total 
hip replacement actually reduced this shortening to some 
degree.  Just prior to the veteran's 2003 total right hip 
replacement surgery, it was noted that the right leg was 3 
centimeters shorter than the left.  Unfortunately, no current 
examination provided any leg length measurements for the 
Board to consider for rating purposes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2005), provides a 10 percent evaluation 
if a leg is shortened from 1.25 to 2 inches (3.2-5.1 cms), 
with higher evaluations for greater shortening.  Because 
shortening of a leg is not a criteria in any other applicable 
Scheduler criteria used (below) in evaluating the veteran's 
postoperative right hip, a separate evaluation for shortening 
would not violate the rule against pyramiding of evaluations 
at 38 C.F.R. § 4.14 (2005).  While leg shortening is 
certainly (potentially) at issue in the increased evaluation 
issue on appeal, that issue is not inextricably intertwined 
with the ratings and evaluation provided below.  Accordingly, 
the issue of whether the veteran may be entitled to a 
separate compensable evaluation for right leg shortening is 
referred back to the RO for appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's degenerative disc disease is shown to 
affect the discs at L3 and L4 with minimal degenerative 
arthritic changes, but without herniation or nerve root 
impingement, and this results in slight limitation of motion, 
but with pain on use and at extremes of motion, but without 
muscle spasm, or moderate recurring attacks, or any form of 
radiculopathy to the lower extremities; forward flexion is 
not limited to 60 degrees, nor is combined lumbar range of 
motion limited to 120 degrees, nor are there incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during any previous 12 month period.  

3.  The veteran's right total hip replacement results in 
moderately severe residuals of weakness, pain or limitation 
of motion, without any neurological impairment, and 
postoperative scarring is shown to be nontender, nonadherent, 
stable and does not limit the function of any affected part.  


CONCLUSIONS OF LAW

1.  At all times during the pendency of this appeal, the 
criteria for an evaluation in excess of 10 percent for 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Plate V, 
Diagnostic Codes 5003, 5292, 5293, 5295 (before and after 
September 2002) and 5292, 5235-5243 (after September 2003) 
(2005).  

2.  At all times during the pendency of the appeal, the 
criteria for an evaluation in excess of 50 percent for a 
total right hip replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Plate II, 
Diagnostic Codes 5054, 5275, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805. (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice prior to the 
initial adverse rating decision on appeal.  Additionally, 
following the Board's most recent remand, the veteran was 
again provided formal VCAA notice in March 2006.  These 
notifications informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
All known available records relevant to the pending claims 
have been collected for review, and the veteran has been 
provided multiple VA orthopedic and neurological examinations 
with diagnostic studies which are certainly adequate for 
rating purposes.  The veteran does not argue nor does the 
evidence on file indicate that there remains any outstanding 
evidence which is uncollected for review.  VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
of earning capacity in civil occupations resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, and the hip 
is considered a major joint, ratable on disturbance of 
function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  

During the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective in 
September 2002 and September 2003.  The veteran filed the 
claim giving rise to this appeal prior to the change.  Where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent Congressional intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent) and severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Intervertebral disc syndrome warrant a 10 percent evaluation 
for mild disability, and a 20 percent evaluation for moderate 
recurring attacks.  A 40 percent evaluation was warranted for 
severe recurring attacks with only intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Lumbosacral strain with characteristic pain on motion 
warranted a 10 percent evaluation.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position warranted a 20 percent 
evaluation.  Severe strain with listing of the whole spine, 
marked limitation of forward bending or narrowing or 
irregularity of joint space warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
included 5237 (cervical or lumbosacral strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is used for 
evaluating intervertebral disc syndrome based upon 
incapacitating episodes.  

This general rating formula provides a 100 percent evaluation 
for unfavorable ankylosis (complete bony fixation) of the 
entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  A 20 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine is greater than 120 but not 
greater than 235 degrees.  

The newer criteria for evaluating the degenerative disc 
disease requires competent objective documentation of 
incapacitating episodes, which are defined as acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician, and treatment by a physician.  
Incapacitating episodes with total duration of at least one 
but less than two weeks during any 12 month period warrants a 
10 percent evaluation.  Incapacitating episodes having a 
total duration of at least two but less than four weeks 
during any 12 month period warrants a 20 percent evaluation.  
Incapacitating episodes with total duration of at least four 
but less than six weeks during any 12 month period warrants a 
40 percent evaluation.  

The veteran's total right hip replacement is evaluated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5054, 
which provides a 100 percent evaluation for one year 
following hip replacement surgery, a 90 percent evaluation 
with painful motion and weakness which requires the use of 
crutches, a 70 percent evaluation for markedly severe 
residual pain, weakness, or limitation of motion, and a 50 
percent evaluation for moderately severe pain, weakness, or 
limitation of motion, and a 30 percent minimum rating.  

Under 38 U.S.C.A. § 4.118, Diagnostic Code 7801, scars, other 
than the head, face, or neck that are deep or cause 
limitation of motion and which cover an area exceeding 6 
square inches warrant a 10 percent evaluation.  Under 
Diagnostic Code 7802, scars other than the head, face, or 
neck that are superficial and do not cause limited motion 
warrant a 10 percent evaluation if they cover an area of 144 
square inches or greater.  Under Diagnostic Code 7803, 
superficial scars (scars not associated with underlying soft 
tissue damage) which are unstable where, for any reason there 
is a frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  Under Diagnostic Code 7804, 
superficial scars which are painful on examination warrant a 
10 percent evaluation.  Under Diagnostic Code 7805, other 
scars will be rated based upon any identifiable limitation of 
function of any affected part.  

Finally, the evaluation of the same disability under various 
diagnoses must be avoided, and the evaluation of the same 
manifestation or symptom under different diagnoses is to be 
avoided as well.  This is the rule against of pyramiding of 
VA disability evaluations.  38 C.F.R. § 4.14.  

Analysis:  The veteran provided sworn testimony before the 
undersigned at a video conference hearing in November 2005, 
prior to the Board's previous March 2006 remand.  The 
undersigned has carefully considered the evidence and 
testimony provided during this hearing, but will not repeat 
the testimony in this decision.  

Pursuant to the Board's remand, the veteran was provided with 
multiple VA examinations including review of the veteran's 
claims folder.  In June 2006, he was provided a comprehensive 
neurological VA examination.  The physician reviewed the 
history of injury in this case, and reported that the veteran 
sustained a right femur fracture in a motorcycle accident in 
early 1975.  He was initially treated with traction, but 
subsequently fell during rehabilitation, and refractured the 
femur, necessitating placement of an intramedullary nail.  
The proximal end of the rod impinged on the acetabulum, which 
eventually necessitated a total right hip replacement in 
April 2003 at the Barberton Citizens Hospital.  The veteran 
had limped, to one degree or another, since the original 
injury, and began having right hip pain with each step he 
took in 1978, prior to removal of the intramedullary nail.  
Following removal, he no longer had this pain but still 
limped because of the right lower extremity being shorter 
than the left.  This was partially corrected by wearing a 
lift in the shoe.  In the early 1990's he began having low 
back pain that was slowly progressive in frequency and 
intensity and, within five years, low back pain was on a 
daily basis.  Following right hip replacement, right hip pain 
was largely relieved, and right leg shortening was largely 
corrected by the right hip replacement, nearly eliminating 
the limp.  This physician also noted multiple risk factors 
for exacerbation of the veteran's degenerative disc disease, 
including smoking, obesity, hypertension, coronary artery 
disease with arrhythmia, and gout.  Of course, these risk 
factors are not service-connected disabilities.  

Upon physical examination, the veteran was noted to be 71 
inches tall, and weighed 220 pounds.  He had a normal station 
and gait, except for the slightest favoring of the right leg.  
He could walk on heels or toes without low back pain and 
there was negative Tinel's test at the cubital and carpal 
tunnels.  There was negative percussion tenderness with full 
range of motion of the lumbosacral spine, but with pain at 60 
to 90 degrees of flexion, 15 to 30 degrees of backward 
extension, as well as at the outward limits of lateroflexion 
and rotation.  There was no documented change in pain 
intensity upon repetition of these six movements.  There was 
negative straight leg raising at 75 degrees, bilaterally.  
Neurologically, the veteran had a negative Romberg's test, 
balanced on either foot, tandem walked, deep tendon reflexes 
were one plus throughout, and motor strength was 5/5 in all 
muscle groups of the upper and lower extremities.  It was 
noted that 2004 X-ray studies showed minimal degenerative 
arthritic changes with minimal spur formation and narrowed 
disc space between L4 and L5.  More recent X-ray studies in 
2006 revealed identifiable L3 and L4 degenerative disc 
disease, but without herniation or identified nerve root 
impingement.  The findings from examination were degenerative 
disc disease without sciatica or radiculopathy and status-
post right hip replacement with arthritis.  The neurological 
examination was considered to be normal.  

Two days after the above examination, the veteran was also 
seen for a VA orthopedic examination which included claims 
folder review.  Findings on this examination were very 
similar to those of the neurological examination two days 
earlier, except more restricted ranges of motion were 
reported, including forward flexion to 80 degrees, no 
backward extension, and right and left lateroflexion and 
rotation were all 20 degrees.  Similar to the neurological 
examination, there was pain at all extremes, but the 
orthopedic examination indicated that the veteran lacked some 
80 degrees of what is considered by VA to be normal range of 
motion in all planes totalling 240 degrees.  However, aside 
from this fact, this orthopedic examination concurred with 
the neurological examination in findings of no radiculopathy 
or radiating pain from the low back, no obvious deformity and 
no muscle spasm.  It was also noted that there had been no 
documented incapacitating episodes.  

In September 2006, the veteran was provided a VA examination 
for scars.  Three separate scars were identified:  One being 
31 centimeters in length, another 8 centimeters in length, 
and the last 2.5 centimeters in length.  Each of these scars 
was noted to cause no pain, no adherence and no instability.  
They were all noted to be superficial with no presence of 
inflammation, edema or keloid formation.  No scar was found 
to create any limitation of any part affected.  

In September 2006, the veteran was provided a VA examination 
of his hip.  The VA physician noted the extensive 
neurological examination performed several months earlier.  
The physician also wrote that the veteran reported that any 
limitation of motion of the right hip was in fact entirely 
"due to the fact that he was told by his orthopedist not to 
flex or extend his hip beyond a certain amount or abduct 
beyond a certain amount for fear of dislocation."  The 
physician wrote that the veteran did not have any limitation 
in range of motion of the right hip which was attributable to 
pain or other physical catches or problems.  The veteran 
denied any paraesthesia of the right hip associated with hip 
replacement surgery, nor were there any trophic changes and 
no muscle fasciculations.  There was definite loss of muscle 
mass in the right thigh compared with the left, but this had 
remained constant since the original fractured femur in 1975.  
Right hip flexors and extensors were graded in strength at 
+4/5 with right hip abductor and adductor muscle groups which 
were graded as -4/5.  Knee flexors and extensors were plus 
5/5.  The veteran reported pain when flexing the hip to 
greater than 45 degrees, or when abducting to more than 
40 degrees.  The impression from examination was that there 
was a moderate weakness in the right thigh muscle group, but 
otherwise there were no neurological deficits to report in 
the right hip.  Limitation of motion was attributable to 
instructions to not move beyond certain angles and also to 
some degree by pain.  

With respect to the veteran's total right hip replacement, 
the Board notes that the RO initially granted service 
connection and awarded a temporary total 100 percent 
evaluation consistent with 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 which remained in effect from the time of the hip 
replacement in April 2003 until June 2004, a period of 14 
months.  Following this, the RO assigned a 30 percent 
stabilization evaluation and the veteran disagreed.  However, 
the RO reconsidered and granted an increased evaluation, 
effective from the termination date of the 100 percent 
temporary total rating, of 50 percent which, according to the 
Schedule, is reflective of moderately severe residuals of 
weakness, pain or limitation of motion of the right hip.  

The Board finds that the competent clinical evidence, 
including multiple VA examinations, supports by a 
preponderance of the evidence this 50 percent evaluation.  
The thorough VA examinations on file clearly reveal that the 
veteran has had a good result from his total right hip 
replacement.  He is shown to have full or nearly full range 
of motion which is only minimally limited by both pain and by 
voluntary restriction on the advice of doctors to avoid 
damaging the right hip prosthesis.  The June 2006 
neurological examination clearly noted that the prehip 
replacement right leg length shortening and associated limp 
had been significantly improved as a result of the 
replacement and that the veteran only had the slightest 
favoring of the right leg on an otherwise reported normal 
station and gait.  There were no separately identified 
neurological impairments causally related to the total right 
hip replacement.  There was some degree of muscle atrophy on 
the right, but this had been constant since the time of the 
initial injury, and right leg muscle strength was variously 
reported as full and complete or only slightly diminished.  

A separate examination of the three scars associated with the 
right hip replacement revealed that they are all superficial, 
well healed, nontender, not unstable, and result in no 
limitation of function of any affected part.  No separate 
compensable evaluation is therefore warranted for 
postoperative scarring with respect to the total right hip 
replacement.  38 C.F.R. § 4.71a, Diagnostic Codes 7801-7805.  

The principle disability demonstrated from multiple 
examinations is that the hip is somewhat limited in terms of 
function, principally by pain on use and some limitation of 
motion at the extremes either by pain or choice.  The Board 
finds that the currently assigned 50 percent evaluation 
reflective of moderately severe residuals of weakness, pain 
and limitation of motion fairly and adequately evaluates 
collective disability provided by VA for the veteran's total 
right hip replacement disability.  The criteria for the next 
higher 70 percent evaluation is neither met nor more closely 
approximated by the evidence on file, since the evidence 
simply does not support a finding that residual weakness pain 
or limitation of motion is "markedly severe."  As noted in 
the introduction, the Board has referred back to the RO the 
associated, but not inextricably intertwined issue, of 
whether the veteran is entitled to a separate compensable for 
shortening of the right leg consistent with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  

With respect to the veteran's degenerative disc disease of 
the lumbar spine, the Board finds that under both the old and 
now superseded Scheduler criteria, and the criteria now in 
effect, no higher than the currently assigned 10 percent 
evaluation is warranted.  That 10 percent evaluation is 
supported under the old criteria under either 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 for slight limitation of lumbar 
motion, under Diagnostic Code 5293 for mild intervertebral 
disc syndrome, or under Diagnostic Code 5295 for 
characteristic pain on motion.  The Board does not find that 
lumbar range of motion meets or more nearly approximates the 
criteria for a finding of moderate limitation of motion for 
the next higher 20 percent evaluation, or that intervertebral 
disc syndrome results in a collection of symptoms reflective 
of moderate disability from recurring attacks under 
Diagnostic Code 5293, and the veteran is consistently shown 
to lack lumbar muscle spasm (on extreme forward bending or 
otherwise) for the next higher 20 percent evaluation under 
Diagnostic Code 5295.  

The VA examinations on file during the pendency of the appeal 
do not demonstrate significant loss of range of motion.  
Multiple X-ray studies demonstrate only mild and or early 
degenerative changes and some involvement of disc disease, 
but without any findings of herniation or nerve root 
impingement or any identifiable radicular symptoms 
attributable to disc disease to the lower extremities.  
Again, the principal disability identified as attributable to 
the veteran's disc disease is low back pain on use and with 
activities resulting in some mild limitation of motion.  

Under the more recently adopted criteria for evaluating the 
lumbar spine, the currently assigned 10 percent evaluation is 
warranted under the general rating formula for evaluating 
diseases and injuries of the spine as forward flexion of the 
thoracolumbar spine is greater than 60 but not greater than 
85 degrees.  Even the VA orthopedic examination of June 2006, 
which noted that the veteran lacked 80 degrees of the full 
and complete 240 degrees available of range of motion of the 
lumbar spine, would only justify a 10 percent evaluation in 
accordance with the general rating formula, because a 
10 percent evaluation is warranted when combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, and the veteran's combined 
range of motion, even at the most restrictive findings during 
the pendency of the appeal place combined range of motion at 
160 degrees.  

Under the current rating criteria, the veteran is not shown 
to meet the requirements for the next higher 20 percent 
evaluation because lumbar forward flexion is not shown at any 
time to be restricted to 60 degrees or less, and combined 
range of thoracolumbar spine motion is not shown to be 
restricted to 120 degrees or less.  

Finally, under the new criteria for evaluating degenerative 
disc disease, the veteran is not shown to have incapacitating 
episodes, defined as periods of acute signs and symptoms that 
require bed rest prescribed by a physician and treatment by a 
physician, with a total duration of at least two but less 
than four weeks during any 12 month period, at any time 
during the pendency of this appeal.  Incapacitating episodes, 
as defined in the rating criteria, are not noted in any VA 
examinations on file, and are not documented in the VA 
outpatient treatment records or other clinical records on 
file.  Although the veteran is service connected for 
degenerative disc disease, at no time during the pendency of 
the appeal is he shown to have any herniated nucleus pulposus 
(herniated disc), nerve root impingement, or any radicular 
symptomatology to the lower extremities.  If, over time, such 
symptoms arise, then further evaluation would be warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine is denied.  

Entitlement to an evaluation in excess of 50 percent for a 
total right hip replacement is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


